DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-14, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2011/0014419 to Simmons in view of US Pub No. 20120040148 to Mozel.
Regarding Claims 1, 3, 5-14, 16, 18-20 
Simmons teaches a prepreg comprising fibers such as glass fibers and thermosetting matrix material wherein a plurality of raised regions are coated on the surface of the composite (Simmons, abstract, paragraph [0014], [0016]). Simmons teaches that said raised regions may have a thickness (height) of between 10 and 100 microns (Id., paragraph [0027]). Simmons teaches that the raised regions may be applied in a printed pattern of polymer inks such as lines 
Simmons does not appear to teach that the second material comprises a component of the claimed markush group. However, Mozel teaches a process for inkjet printing which is non-toxic (Mozel, abstract, paragraph [0276]). Mozel teaches that including metal powders and/or inorganic fillers such as metal oxides which help the ink composition to congeal on the substrate to prevent feathering and bleeding of the color into the fabric (Id., paragraph [0010], [0026], [0163], [0175]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the printed prepreg of Simmons, and to include the metal oxide of Mozel motivated by the desire to form a conventional printed prepreg having patterns which do not bleed, feather or distort. 
Regarding the limitations of “printed,” “systematically deposited,” “printed as pixels” and “using a deposition head of a printing device,” these limitations are product-by-process limitations. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Claims 2, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2011/0014419 to Simmons as applied to claims 1, 3, 5-14, 16 and 18-20 above, in view of US Pub No. 2014/0038481 to Chen.
Regarding Claims 2 and 15
	Simmons does not appear to teach a sizing applied to the filaments of the composite. However, Chen teaches a composite comprising a plurality reinforcing filament formed of a first material such as glass fibers and a sizing deposited on the surface of the reinforcing filament including polymer nanoparticles (Chen abstract). Chen teaches that the sizing is applied by passing the filaments over a pad or roller containing size (Id., paragraph [0045]). This process would necessarily result in a uniform thickness of size applied to the fibers. Chen teaches fibers comprising the sizing material deposited on the surface of the reinforcing filaments results in .
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2009/0317609 to Simmons, hereinafter referred to as Simmons-09.
Regarding Claim 22
	Simmons-09 teaches a prepreg material comprising a plurality reinforcing filaments within a pre-impregnated resin and a second material formed as a continuous deposition extending across the plurality of filaments and defining a printed pattern in the shape of one or more cross-hatches (Simmons-09, abstract, paragraphs [0049], [0079], [0082], [0090] and fig 2). 

Allowable Subject Matter
Claim 21 is allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-16, 18-20 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT TATESURE/Primary Examiner, Art Unit 1786